Title: Thomas Jefferson to Charles Simms, 1 March 1818
From: Jefferson, Thomas
To: Simms, Charles


                    
                        Sir
                        Monticello
Mar. 1. 18.
                    
                    Your favor of Feb. 23. is just recieved, informing me of the arrival of 2. boxes of wine for me, and that the amount of duties and office fees is 22.D. which sum I therefore now inclose, and have to ask the favor of you to send them by the first safe vessel bound to Richmond to the address of Messrs Gibson & Jefferson of that place who will pay freight & other costs and forward them to me. I would ask the same favor as to any parcels which might arrive hereafter, that is to say to send them to the same address, without awaiting particular directions, only notifying me of the arrival and charges which I will always immediately remit. the wine is not Burgundy as supposed, but of Ledanon, a very cheap, but good wine of the South of France. with my apologies and thanks for this trouble be pleased to accept the assurance of my great esteem and respect.
                    Th: Jefferson
                